   Case 21-32429-KLP                        Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04                                           Desc Imaged
                                                 Certificate of Notice Page 1 of 6
Information to identify the case:
Debtor 1                 Eamonn Bates Foster                                                    Social Security number or ITIN     xxx−xx−9918

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 8/6/21
Case number:          21−32429−KLP

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Eamonn Bates Foster

2. All other names used in the
   last 8 years
                                               13912 Beechwood Point Cir
3. Address                                     Midlothian, VA 23112
                                               Mark Joseph Dahlberg                                         Contact phone (540) 898−8881
                                               Woehrle Franklin Dahlberg Jones                              Email: mark.dahlberg1@gmail.com
4. Debtor's  attorney
   Name and address
                                               2016 Lafayette Blvd.
                                               Suite 101
                                               Fredericksburg, VA 22401

5. Bankruptcy trustee                          Carl M. Bates                                                Contact phone (804) 237−6800
      Name and address                         341 Dial 866−813−0912 Code: 8576180
                                               P. O. Box 1819                                               Email: station01@richchap13.com
                                               Richmond, VA 23218




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivJune2021.jsp]                                                                              page 1
   Case 21-32429-KLP                        Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04                                                 Desc Imaged
                                                 Certificate of Notice Page 2 of 6
Debtor Eamonn Bates Foster                                                                                                           Case number 21−32429−KLP

6. Bankruptcy clerk's office                                                                                      For the Court:

    Documents in this case may be              701 East Broad Street                                              Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                 William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00                         Date: August 9, 2021
    https://pacer.uscourts.gov.                PM ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      September 23, 2021 at 09:00 AM                                    Location:
    Debtors must attend the meeting to                                                                         For telephonic 341 creditors meeting, dial−in
    be questioned under oath. In a joint                                                                       contact information see 341, notice, section 5.
                                             The meeting may be continued or adjourned to a later              For updates, see, www.vaeb.uscourts.gov
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                 Deadline to file a complaint to challenge                                Filing deadline: November 22, 2021
    The bankruptcy clerk's office must       dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                               You must file:
                                             • a motion if you assert that the debtors are
                                                not entitled to receive a discharge under
                                                U.S.C. § 1328(f) or
                                             • a complaint if you want to have a particular
                                                debt excepted from discharge under
                                                11 U.S.C. § 523(a)(2)or (4).
                                             Deadline for all creditors to file a proof of claim                      Filing deadline: October 15, 2021
                                             (except governmental units):
                                             Deadline for governmental units to file a proof of                       Filing deadline: February 2, 2022
                                             claim:


                                             Deadlines for filing proof of claim:
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                             www.uscourts.gov or any bankruptcy clerk's office.
                                             If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                             a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                             claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                             For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                             including the right to a jury trial.


                                             Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                             above to file a Proof of Claim.


                                             Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                             The law permits debtors to keep certain property as                                           conclusion of the
                                             exempt. If you believe that the law does not authorize                                        meeting of creditors
                                             an exemption claimed, you may file an objection.




                                                                                                                                    For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivJune2021.jsp]                                                                                    page 2
   Case 21-32429-KLP                        Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04                                               Desc Imaged
                                                 Certificate of Notice Page 3 of 6
Debtor Eamonn Bates Foster                                                                                                         Case number 21−32429−KLP

9. Filing of Chapter 13 Plan                 Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                   Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                             for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                   filed objections will be heard at the confirmation hearing scheduled to be held:

                                             October 20, 2021 at 09:10 AM,

                                             Location: Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond,
                                             VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                          The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                             distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                             exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                             believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                             deadline.
13. Discharge of debts                       Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                             However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                             are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                             as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                             523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                             If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                             must file a motion.
14. Local Rule Dismissal                     Case may be dismissed for failure to timely file lists, schedules and statements, to attend meeting of creditors,
    Warning                                  or for failure to timely file a Chapter 13 plan. (Local Bankruptcy Rules 1007−1, 1007−3, 2003−1, and 3015−2.)
                                             Trustee may at the meeting give notice of intention to abandon property burdensome or of inconsequential
                                             value or intent to sell nonexempt property that has an aggregate gross value less than $2,500. Objections
                                             thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                             non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                             Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivJune2021.jsp]                                                                                 page 3
  Case 21-32429-KLP             Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04             Desc Imaged
                                     Certificate of Notice Page 4 of 6


                                UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Virginia


In re:                                                Case Number: 21−32429−KLP
                                                      Chapter 13
Eamonn Bates Foster                                   Judge: Keith L. Phillips
Social Security/Taxpayer ID Nos.:
xxx−xx−9918


                           Debtor(s)



                                       NOTICE OF REMOTE HEARING


ALL HEARINGS IN THIS CASE BEFORE THE BANKRUPTCY COURT WILL BE HELD REMOTELY
UNTIL FURTHER NOTICE.

REMOTE HEARING INFORMATION: Due to the COVID−19 public health emergency, no in−person
hearings are being held. Hearings will take place remotely through Zoom on the date and time originally
scheduled. To appear at a hearing, you must send, by email, a completed request form (the "Zoom
Request Form"), which is available on the Court's internet website at www.vaeb.uscourts.gov, on the
page titled, "Temporary Emergency Provisions Regarding ZoomGov Remote Proceeding Access
Information." Email your completed Zoom Request Form to the email address listed for the Judge
assigned to the case. The Judge's name is at the top of this notice. Following receipt of your Zoom
Request Form, Court staff will respond to the email address from which the request was submitted with
additional information on how to participate through Zoom.

PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2) business days prior to
the hearing or proceeding. Any documentary evidence the parties wish to present at the hearing(s) must
be filed with the Court in advance of the hearing(s).

***The email address shall be used only to submit Zoom Requests. No other matters or requests will be
considered by Court staff, and under no circumstances will any such matters or requests be brought to
the Judge's attention. Failure to comply with these instructions may result in appropriate action, including
but not limited to the imposition of sanctions.***


Dated: August 9, 2021                                  FOR THE COURT:
Notice of Remote Hearing
                                                       William C. Redden
                                                       Clerk of the Bankruptcy Court
       Case 21-32429-KLP                     Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04                                             Desc Imaged
                                                  Certificate of Notice Page 5 of 6
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-32429-KLP
Eamonn Bates Foster                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: smithla                                                               Page 1 of 2
Date Rcvd: Aug 09, 2021                                               Form ID: 309I                                                             Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 11, 2021:
Recip ID                   Recipient Name and Address
db                     +   Eamonn Bates Foster, 13912 Beechwood Point Cir, Midlothian, VA 23112-2538
15712601               +   American Education Services, Attn: Bankruptcy, Po Box 2461, Harrisbiurg, PA 17105-2461
15712604               +   Carecentrix, PO Box 2011, Monroe, WI 53566-8079
15712606               +   Chippenham Johnston-Willis, PO Box 99400, Louisville, KY 40269-0400
15712609               +   Fedloan, Attn: Bankruptcy, Po Box 69184, Harrisburg, PA 17106-9184
15712610               +   Helen Foster, 3830 Timber Ridge Road, Midlothian, VA 23112-4538
15712611               +   PennyMac Loan Services, LLC, Attn: Correspondence Unit, Po Box 514387, Los Angeles, CA 90051-4387
15712612               +   Suntrust Bank/GreenSky, Mailcode VA-RVW-6290, Po Box 8509, Richmond, VA 23286-0001
15712613                   TeamHealth, Alcoa Billing Center, 3429 Regal Drive, Alcoa, TN 37701-3265

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: mark.dahlberg1@gmail.com
                                                                                        Aug 09 2021 23:49:00      Mark Joseph Dahlberg, Woehrle Franklin
                                                                                                                  Dahlberg Jones, 2016 Lafayette Blvd., Suite 101,
                                                                                                                  Fredericksburg, VA 22401
tr                     + Email/Text: station01@richchap13.com
                                                                                        Aug 09 2021 23:49:00      Carl M. Bates, 341 Dial 866-813-0912 Code:
                                                                                                                  8576180, P. O. Box 1819, Richmond, VA
                                                                                                                  23218-1819
15712602               + EDI: CAPITALONE.COM
                                                                                        Aug 10 2021 03:53:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
15712603               + EDI: CAPONEAUTO.COM
                                                                                        Aug 10 2021 03:53:00      Capital One Auto Finance, Attn: Bankruptcy, Po
                                                                                                                  Box 30285, Salt Lake City, UT 84130-0285
15712607               + EDI: CITICORP.COM
                                                                                        Aug 10 2021 03:53:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
15712608               + EDI: CITICORP.COM
                                                                                        Aug 10 2021 03:53:00      Citibank North America, Attn:
                                                                                                                  Recovery/Centralized Bankruptcy, Po Box
                                                                                                                  790034, St Louis, MO 63179-0034
15712605                   EDI: JPMORGANCHASE
                                                                                        Aug 10 2021 03:53:00      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850-0000

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
        Case 21-32429-KLP                  Doc 5 Filed 08/11/21 Entered 08/12/21 00:15:04                                      Desc Imaged
                                                Certificate of Notice Page 6 of 6
District/off: 0422-7                                              User: smithla                                                          Page 2 of 2
Date Rcvd: Aug 09, 2021                                           Form ID: 309I                                                        Total Noticed: 16

in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 11, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 7, 2021 at the address(es) listed
below:
Name                             Email Address
Carl M. Bates
                                 station01@richchap13.com
                                 station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.com

John P. Fitzgerald, III
                                 USTPRegion04.RH.ECF@usdoj.gov

Mark Joseph Dahlberg
                                 on behalf of Debtor Eamonn Bates Foster mark.dahlberg1@gmail.com dahlbergmr91595@notify.bestcase.com


TOTAL: 3
